Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 1, 2005








Petition for Writ of
Mandamus Denied and Memorandum Opinion filed December 1, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01164-CV
____________
 
IN RE PROGRESSIVE SYSTEMS, LLC, NEST USA, INC., 
MARWAN ATALLA, and BABUR OZDEN,  Relators
 
 

 
ORIGINAL
PROCEEDING
 

 
M E M O R
A N D U M   O P I N I O N
On
November 17, 2005, relators, Progressive
Systems, LLC, Nest USA, INC., Marwan Atalla,
and Babur Ozden filed
a petition for writ of mandamus in this court. 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52 .  Relators also filed a motion for an emergency stay, which
we denied on November 23, 2005.  
Relators have failed to establish they are entitled to mandamus
relief.  Accordingly, we deny relators= petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed December 1, 2005.
Panel consists of Justices Fowler,
Edelman and Guzman.